Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Statement showing the amount of the single insured bond which each Fund would have provided and maintained had it not been named as an insured under the joint insured bond Sentinel Group Funds, Inc. Small/Mid Cap Fund $ 175,000 Growth Leaders Fund Short Maturity Government Fund High Yield Bond Fund Conservative Allocation Fund Government Securities Fund International Equity Fund U.S. Treasury Money Market Fund Mid Cap Growth Fund Small Company Fund Balanced Fund Common Stock Fund Capital Growth Mid Cap Value Georgia Municipal Bond Sustainable Emerging Companies Sustainable Core Opportunities Sentinel Variable Products Trust Small Company Fund Money Market Fund Mid Cap Growth Fund Common Stock Fund Balanced Fund Bond Fund Sum $ 12,075,000
